Title: To Benjamin Franklin from La Rochefoucauld, [on or after 16 April 1783]
From: La Rochefoucauld, Louis-Alexandre, duc de La Roche-Guyon et de
To: Franklin, Benjamin


Mercredi matin [on or after April 16, 1783]
Le Duc de la Rochefoucauld a l’honneur de faire Ses complimens à Monsieur franklyn, et de le prévenir que l’impression des Traités avec la france et la hollande étant fine, l’imprimeur attend celui avec la suede pour terminer l’Ouvrage; le Duc de la Rochefoucauld prie Monsieur franklyn de vouloir bien le lui envoyer, ou lui mander Ses intentions à ce Sujet, ainsi que pour la Préface, il aura l’honneur de l’aller voir ces jours-ci.
